Name: Commission Regulation (EEC) No 602/87 of 27 February 1987 providing, for the 1986/87 wine year, for the distillation referred to in Article 41 of Council Regulation (EEC) No 337/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 58/48 Official Journal of the European Communities 28 . 2. 87 COMMISSION REGULATION (EEC) No 602/87 of 27 February 1987 providing, for the 1986/87 wine year, for the distillation referred to in Article 41 of Council Regulation (EEC) No 337/79 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Article 90 of the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 536/87 (2), and in particular Article 41 (9) and (10a) thereof, Whereas the situation on the market for table wine requires compulsory distillation to be decided quickly on the basis of data available at present to the Commission and in particular those in the forward estimate for the 1986/87 wine year ; Whereas a feature of the 1986/87 wine year is a serious imbalance on the market for table wine and wine suitable for yielding table wine ; whereas the conditions laid down in Article 41 ( 1 ) of Regulation (EEC) No 337/79 for initi ­ ating compulsory distillation are therefore fulfilled ; Whereas, taking account of prices and the desirable level of availabilities at the end of the year, the distillation of 22 773 000 hectolitres of table wine appears necessary in the Community ; Whereas Article 41 (3) of Regulation (EEC) No 337/79 lays down the rule for apportioning the total quantity to be distilled between the various production regions as determined by Article 4 (2) of Commission Regulation (EEC) No 854/86 (3), as last amended by Regulation (EEC) No 601 /87 (4), depending on the quantity of table wine produced by the latter during the wine year as a propor ­ tion of a reference production ; whereas that reference production was fixed in Article 4 (3) of the abovemen ­ tioned Regulation ; whereas, for the 1986/87 wine year, the production of table wine in Regions 1 and 2 is less than the reference quantity and consequently no quantity is to be distilled in those regions ; whereas, as a result of the application of the abovementioned rule and taking into consideration the special situation regarding stocks existing at the beginning of the second year of application of the new system, Region 3 is allotted 25,9 % , Region 4 is allotted 46,5 %, Region 5 is allotted, 1,2 % and Region 6 is allotted 26,4 % of the total quantity to be distilled ; Whereas, in view of the derogation provided for in Article 41 (10) of Regulation (EEC) No 337/79, it should be pointed out that the quantity for preventive distillation is to be deducted from the quantity for compulsory distilla ­ tion in Greece ; Whereas, in respect of the first wine year in which compulsory distillation will be implemented in Spain, provisions should be introduced whereby, in order to avoid too sudden a change, the legislation applicable in Spain prior to accession may be taken into account ; whereas Region 6, as defined in Article 4 (2) of Regulation (EEC) No 854/86 should, for 1986/87, be divided into three parts, each of which should be demarcated in the light of its specific situation in terms of production struc ­ tures and yields per hectare ; Whereas, owing to the difficulties encountered when preparing and activating the compulsory distillation arrangements, the time-limit specified in the second indent of the fourth subparagraph of Article 41 (5) as regards the fixing of individual obligations was not met ; whereas the deadline concerned should therefore be post ­ poned ; Whereas the application of the rule laid down in Article 41 (6) of Regulation (EEC) No 337/79 results in the buying-in price for table wine to be delivered for distilla ­ tion being set at 45,49 % of the guide price for each type of table wine concerned ; whereas, pursuant to the provi ­ sions of the second indent of Article 122 (2) of the Act of Accession, the buying-in price in Spain is to be fixed at 49,10 % of the Spanish guide price ; Whereas, in accordance with Article 41 (7) of Regulation (EEC) No 337/79, distillers may either receive aid in respect of the product to be distilled or deliver the product obtained from distillation to the intervention agency ; whereas the amount of the aid must be fixed on the basis of the criteria laid down in Article 1 6 of Council Regulation (EEC) No 2179/83 (% as amended by Regula ­ tion (EEC) No 2687/84 (*) ; whereas, to avoid production of wine spirits of mediocre quality and since there are no Community provisions on the subject, provision should be made for wine spirits produced to comply with national provisions in force ; (') OJ No L 54, 5. 3 . 1979, p. 1 . (2) OJ No L 55, 25. 2. 1987, p. 1 . 0 OJ No L 80, 25. 3 . 1986, p. 14. (*) See page 47 this Official Journal . o OJ No 212, 3 . 8 . 1983, p . 1 . ( «) OJ No 255, 25. 9 . 1984, p. 1 . 28 . 2. 87 Official Journal of the European Communities No L 58/49 Whereas the Management Committee for Wine has not delivered an opinion within the time-limit set by its chairman, table wine to be delivered for compulsory distillation shall be :  1,44 ECU per % vol alcohol and per hectolitre for white table wine of type A I,  1,56 ECU per % vol alcohol and per hectolitre for red table wine of type R I or R II . Those prices shall be 0,96 ECU and 1,04 ECU respecti ­ vely per % vol alcohol and per hectolitre for wine obtained from grapes produced in Spain . Article 4 The respective amounts of the aid for which the distiller may qualify shall, as against the prices laid down in Article 3, be : (a) where the products obtained from distillation complies with the definition of neutral spirits as set out in the Annex to Regulation (EEC) No 2179/83 :  0,93 ECU and 0,44 ECU per % vol alcohol and per hectolitre where it is obtained from white wine of type A I,  1,05 ECU and 0,52 ECU per % vol alcohol and per hectolitre where it is obtained from red table wine of type R I or R II ; (b) where the product obtained from distillation is a wine spirit complying with the quality criteria laid down by national provisions in force :  0,82 ECU and 0,33 ECU per % vol alcohol and per hectolitre where it is obtained from white wine of type A I,  0,94 ECU and 0,41 ECU per % vol alcohol and per hectolitre where it is obtained from red table wine of type R I or R II ; (c) where the product obtained from distillation is raw spirits with an alcoholic strength of at least 52 % vol :  0,82 ECU and 0,33 ECU per % vol alcohol and per hectolitre where it is obtained from white wine of type A I,  0,94 ECU and 0,41 ECU per % vol alcohol and per hectolitre where it is obtained from red table wine of type R I or R II . HAS ADOPTED THIS REGULATION : Article 1 1 . Distillation as provided for in Article 41 ( 1 ) of Regu ­ lation (EEC) No 337/79 is hereby decided for the 1986/87 wine year. 2 . The total quantity of table wine to be distilled shall be 22 773 000 hectolitres . 3 . The quantities to be distilled in the regions as referred to in Article 4 (2) of Regulation (EEC) No 854/86 shall be as follows :  Region 1 : 0 hectolitres,  Region 2 : 0 hectolitres,  Region 3 : 5 900 000 hectolitres,  Region 4 : 10 600 000 hectolitres,  Region 5 : 273 000 hectolitres,  Region 6 : 6 000 000 hectolitres. In the case of Region 5, the quantity provided for preven ­ tive distillation in that Region pursuant to Commission Regulation (EEC) No 3107/86 (') shall be deducted from the abovementioned quantity. 4. Region 6, as referred to in paragraph 3, shall be divided into three parts as follows :  Part A, consisting of the Galicia and Balearic Islands Regions,  Part B, consisting of the Asturias, Cantabria, Basque Country, Rioja, Aragon, Madrid, Navarre and Castile Leon Regions and the provinces of Caceres, Lerida and Guadalajara,  Part C, consisting of any territory which is not included in part A or part B. The quantities to be distilled in the said Parts A, B and C of Region 6 shall be as follows :  Part A : 0 hectolitres,  Part B : 300 000 hectolitres,  Part C : 5 700 000 hectolitres. Article 2 By way of derogation from the second indent of the fourth subparagraph of Article 41 (5) of Regulation (EEC) No 337/79 the percentages of the quantities of table wine produced which must be delivered for compulsory distil ­ lation as referred to in that Article shall be specified not later than 20 March 1987. Article 3 Without prejudice to the application of Article 14b of Regulation (EEC) No 337/79 , the buying-in prices for Article 5 1 . The respective prices to be paid to the distiller by the intervention agency for the product delivered in accordance with the second indent of the first paragraph of Article 41 (7) of Regulation (EEC) No 337/79 shall , as against the prices laid down in Article 3 , be :  1,89 ECU and 1,40 ECU per % vol alcohol and per hectolitre where it is obtained from white table wine of type A I,  2,01 ECU and 1,48 ECU per % vol alcohol and per hectolitre where it is obtained from red table wine of type R I or R II.o OJ No L 290, 14. 10 . 1986, p. 22. No L 58/50 Official Journal of the European Communities 28 . 2. 87 Those prices shall apply to neutral spirits complying with the definition as set out in the Annex to Regulation (EEC) No 2179/83 . 2. For other spirits, the prices given in paragraph 1 shall be reduced by 0,11 ECU per % vol and per hecto ­ litre. Article 6 The respective amounts of aid for which fortifiers of wine for distillation shall qualify shall, as gainst the prices laid down in Article 3, be :  0,80 ECU and 0,32 ECU per % vol alcohol and per hectolitre where it is obtained from white table wine of type A I,  0,92 ECU and 0,40 ECU per % vol alcohol and per hectolitre where it is obtained from red table wine of type R I or R II . Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 February 1987. For the Commission Frans ANDRIESSEN Vice-President 28 . 2. 87 Official Journal of the European Communities No L 58/51 ANNEX Percentage of the volume referred to in Article 6 of Regulation (EEC) No 854/86 which each producer liable must deliver for distillation as referred to in Article 41 of Regulation (EEC) No 337/79 for the 1986/87 wine year Yield (hectolitres per hectare) % Yield (hectolitres per hectare) % Region 3 Region 4 Region 6 Region 3 Region 4 Region 6 Not more than 45 \ 97 46 \ 98 47 99 48 100 49 101 50 102 51 103 52 104 53 105 \ 54 106 55 107 56 108 57 109 58 l 110 59 111 \ 60 112 \ \ 61 113 l 62 114 63 115 \ 64 116 \ || 65 117 66 118 Il 67 l 119 68 120 \\ 69 121 II 70 122 lil 71 \ 123 lil 72 124 \ 73 \ \ 125 74 l 126 l 75 l 127 l 76 l 128 77 129 78 \ 130 79 II 131 80 132 l 81 \\Il\ 133 82 II 134 83 li 135 84 li 136 85 \\ 137 86 138 87 GQ \ 139140 oo 89 141 90 \ 142 91 143 92 144 93 I 145 94 146 95 147 96 148 No L 58/52 Official Journal of the European Communities 28 . 2 . 87 Yield (hectolitres per hectare) % Yield (hectolitres per hectare) % Region 3 Region 4 Region 6 Region 3 Region 4 Region 6 149 \\ 209 150 210 l l 151 211 152 212 I l 153 213 154 214 l 155 215 I 156 216 I 157 158 159 160 217 218 219 ' 161 162 163 220 221 222 164 l 223 I 165 I 224 I 166 I 225 I 167 I \ 226 I 168 l 227 l 169 I l 228 170 229 I 171 1 "7 "&gt; I 2301 /1 173 174 175 231 232 233 176 l 234 177 l 235 178 I 236 179 l 237 180 I 238 181 I 239 182 I 240 183 I 241 184 I 242 I 185 I 243 1 86 187 188 189 244 245 246 190 I 247 191 I 248 192 I 249 193 194 I 250 195 196 197 198 For higher yields the percentages are obtained by applying the rule set out in Article 1 (2). 199 200 201 202 203 204 205 206 207 208